In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Slobod, J.), dated January 22, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its prima facie entitlement to summary judgment (see Zuckerman v City of New York, 49 NY2d 557 [1980]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Thus, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint.
In light of our determination, we need not reach the plaintiffs’ remaining contention. Smith, J.P., Luciano, Adams and Rivera, JJ., concur.